Citation Nr: 0735121	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  99-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to October 
1952.  The veteran also had a subsequent period of service 
with a reserve component from April 1956 to April 1959.

In November 1996, the Board of Veterans' Appeals (Board), 
inter alia, denied an application to reopen the veteran's 
claim of service connection for a back disorder.  The 
November 1996 Board decision is final and this claim may be 
reopened only on the filing of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104.

This matter originally came before the Board on appeal from 
an April 1999 rating decision by the Huntington, West 
Virginia, RO that denied the veteran's application to reopen 
the claim of service connection for a back disorder.

In January 2001, the Board found that the veteran had not 
submitted new and material evidence since the final November 
1996 Board decision and denied his claim to reopen.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2001, VA 
General Counsel filed a motion to vacate the Board's January 
2001 decision which motion the veteran did not oppose.  By a 
September 2001 order, the Court vacated the Board's decision 
in accordance with the motion and remanded the case to the 
Board for further action.

In a June 2003 decision, the Board again found that, inter 
alia, the veteran had not submitted new and material evidence 
and denied his claim to reopen.  

The veteran appealed the Board's June 2003 decision to the 
Court.  In a May 2006 order, the Court vacated that part of 
the Board's June 2003 decision that determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back disability 
and remanded the matter to the Board for readjudication 
consistent with the order.  The Court found that a remand was 
warranted because the Board had failed to specifically 
consider a statement submitted by the veteran's sister.  

The Board observes that after the June 2003 Board decision, 
but before the December 2006 Court order, the veteran's 
attorney submitted an August 2003 VA examination report and 
medical opinion from Ahmed D. Faheem, M.D.  The veteran did 
not waive review of this evidence by the agency of original 
jurisdiction.  The Board notes that this opinion essentially 
duplicates an earlier statement by Dr. Faheem that the RO did 
address.  As a result, the Board can adjudicate the merits of 
the present claim without prejudice to the veteran.  

The case is now before the Board for final appellate 
consideration.

The issue of eligibility for Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a) will be addressed 
in a separate decision.


FINDINGS OF FACT

1.  In November 1996, the Board denied the veteran's 
application to reopen the claim for service connection for a 
back disorder.

2.  The November 1996 Board decision is final.

3.  The evidence received since the November 1996 Board 
decision is either cumulative or redundant and, when 
considered with all of the evidence of record, it has no 
significant effect upon the facts previously considered.


CONCLUSION OF LAW

The evidence received since the November 1996 Board decision, 
which denied an application to reopen a claim of service 
connection for a back disability, is not new and material and 
the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 2002 & Supp 
2007); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.303, 20.1100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify has not been satisfied with 
respect to informing the veteran of the information and 
evidence not of record necessary to substantiate the claim.  
Specifically, VA provided the veteran notice in the April 
1999 rating decision, the July 2001 Board decision and Board 
letters dated in January 2002, May 2002 and September 2002.  
This is impermissible reliance on various pre-and 
postdecisional documents in violation of the Federal 
Circuit's holding in Mayfield, 444 F.3d at 1335.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  In this 
case, the veteran was not prejudiced by any notice 
deficiency, as he demonstrated actual knowledge of the 
requirements for substantiating his claim.  In a September 
2002 correspondence to his U.S. Senator, which was forwarded 
to VA by the Senator's office, the veteran described the 
advice his attorneys had given him and his efforts to secure 
useful medical opinions from his doctors. 

The veteran wrote to his Senator
 
I specifically high-lighted the 
outstanding six points that needed to be 
addressed for my success in my claim. 
They are as follows: 
(1) he/she has examined you and also 
reviewed your claims file; 
(2) a current diagnosis for each of the 
conditions you are claiming; 
(3) each of the current condition [sic] 
is related to service, but he/she must 
give a rationale as to why, and not 
simply so state; 
(4) that there is some proof that the 
incident happened in service for the 
doctor review[ ] 
(5) that the symptoms you are 
experiencing today are the same as those 
when you were discharged....

The veteran's September 2002 correspondence to his Senator 
demonstrates that he was aware of the evidence necessary to 
substantiate the underlying claim for service connection, 
namely medical evidence of a current disability (point 2 
above); evidence of in-service incurrence or aggravation of 
an injury (point 4 above); and medical evidence of a nexus 
between the claimed in-service injury and the present 
disability (points 3 and 5 above).  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This is one part of the evidentiary notice required 
by Kent, 20 Vet. App. at 9.

In the 1996 final Board decision, the Board stated that, if 
the appellant were to submit "competent (i.e. medical) 
evidence or opinion that he had osteoarthritis of the back to 
a compensable degree within one year after separation from 
service or that his current back disability is of service 
origin or is otherwise related to service, the claim could be 
reopened."  This is a statement of what would be required to 
reopen the claim, the other part of the evidentiary notice 
required by Kent, 20 Vet. App. at 9.  In this instance, the 
evidence necessary to reopen overlaps with the requirement 
for submission of nexus evidence, which the appellant 
acknowledged was necessary in his letter to his Senator 
(points 3 and 5 above). 

In light of the foregoing, the Board concludes that the 
veteran had actual knowledge of what was required to reopen 
and substantiate his claim.  Any failure by VA to provide him 
with notice of those requirements was not prejudicial.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board observes that the review of the record contains no 
indication that there is additional outstanding evidence that 
is necessary for a fair adjudication of this claim.  Further, 
VA is not obligated to provide a medical examination if the 
veteran has not presented new and material evidence to reopen 
a final claim.  38 U.S.C.A. § 5103A(f).  

In light of the foregoing, adjudication of the claim at this 
juncture may go forward because it poses no risk of prejudice 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

II.  Analysis

The veteran contends that he has a back disability that was 
incurred in service.  

In November 1996, the Board denied an application to reopen 
the claim of service connection for a back disorder.  At that 
time, the Board denied the claim because the evidence did not 
show the disability was related to military service or that 
arthritis of the back manifested itself to a compensable 
degree within one year of the veteran's separation from 
military service.

As a result of the previous denial, the veteran's current 
claim of service connection may now be considered only if new 
and material evidence has been submitted since the time of 
the prior final decision.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2001); Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998); Elkins v. West, 12 Vet. App. 209 
(1999) (en banc); Winters v. West, 12 Vet. App. 203 (1999) 
(en banc); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (Emphasis added).  (The Board 
notes that, while the above definition of new and material 
has recently changed, these changes only apply to claims 
filed after August 29, 2001, and have no impact on the 
current appeal which arose from a claim filed in October 
1998.  See 66 Fed. Reg. 45620 to 45632 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.156).

i. The Facts

Evidence available to the Board at the time of the final 
November 1996 decision, included a DD-214, service medical 
records, and morning reports.  While the veteran's DD-214 
showed he served as a radio operator, the other records, 
which included morning reports from November 1949 as well as 
a September 1952 separation examination, were negative for 
complaints, diagnoses, or treatment for a back disability.  
Specifically, while November 1949 morning reports show the 
veteran, on two occasions, reported for sick call, the nature 
of his illness was not recorded at that time.  And, the 
September 1952 separation examination, noted that the 
veteran's spine examination was normal.

The record at the time of the November 1996 Board decision 
also contained a March 1956 reserve component enlistment 
examination, private treatment records and employment health 
records, dated from December 1952 to May 1991, VA treatment 
records, dated from June 1991 to October 1993, a March 1994 
decision from the Social Security Administration (SSA), 
testimony from May 1992 and June 1996 personal hearings, and 
the veteran's, his mother's, and his wife's written 
statements to the RO.

As to the veteran's back disability, medical records show 
that the veteran sought treatment for back pain as early as 
1955.  See chronological record of medical care dated in 
November 1955.  Thereafter, the record shows his periodic 
complaints and/or treatment for back pain.  See chronological 
record of medical care dated in December 1956 and January 
1957; February 1980 treatment records from Oak Hill Hospital; 
May 1991 letter from a nurse of a Dr. Bernard Collins; 
February 1961 letter from B.F. Puckett, M.D.; and VA 
treatment record dated in August 1991.  The veteran's back 
disability was variously diagnosed as possible back strain 
(see chronological record of medical care dated in November 
1955 and December 1956) and, beginning in 1980, arthritis 
(see February 1980 treatment records from Oak Hill Hospital; 
VA treatment records dated in August 1991).  Likewise, the 
March 1994 SSA decision reported that the veteran had 
arthritis of the entire spine.

As to the origins or etiology of the veteran's back 
disability, in February 1961, Dr. Puckett reported that the 
veteran came to him complaining of "recurrent back troubles 
which dated back to his time of service in the army."  
Similarly, the veteran's wife and his mother, in March and 
April 1961 statements, reported, in substance, that the 
veteran injured his back while in military service and had 
had trouble with it since that time.  The veteran made 
similar contentions in an October 1992 statement.

(Interestingly, the veteran's March 1956 reserve component 
enlistment examination was negative for complaints, 
diagnoses, or treatment for any of the claimed disabilities.)

At the veteran's May 1992 and June 1996 personal hearings, he 
testified that he injured his back while unloading an 
airplane at Keesler Air Force Base, was treated with heat, 
and that he first sought treatment for back problems after 
service in February 1953. He also testified that he had re-
injured his back in the early 1950's, that he now had 
arthritis of the back, and that he was retired from the 
postal service, in part, because of his back.

Evidence received since the November 1996 Board denial 
consists of a September 1998 letter from Dr. Faheem; the 
veteran's testimony at a March 2000 video hearing; written 
statements from the veteran dated in October 1992, September 
2003 and May 2004; a March 2003 letter from Craig N. Bash, 
M.D., an Associate Professor of Radiology and Nuclear 
Medicine; an April 2003 letter from the veteran's sister; and 
an August 2003 VA examination report with medical opinion by 
Dr. Faheem.

In the September 1998 letter, Dr. Faheem stated he treated 
the veteran for a major affective illness (depression) and 
for a recurrent and generalized anxiety disorder. Dr. Faheem 
went on to say that:

[The veteran] also injured his back while 
he was in the [s]ervice . . .

[The veteran] has continued to have major 
problems with his back, which has 
resulted in him having chronic pain and 
inability to do the type of things that 
he could in the past . . . [The veteran] 
has continued to have major problems with 
his back, his leg, and his hearing 
impairment which have directly 
contributed to his psychiatric 
difficulties including depression and 
anxiety.

Based upon my contact with [the veteran] 
his course of treatment at [VA], I have 
come to the conclusion that his 
depression and anxiety are related to his 
[s]ervice connected disability of his 
back and his ears with decreased-hearing 
. . .

At the March 2000 video hearings, the veteran read, in part, 
the contents of the above September 1998 letter from Dr. 
Faheem and opined that it was new and material evidence as to 
all of the issues on appeals.

The veteran's wife testified that she met the veteran 
immediately after his separation from military service and, 
at that time, he complained of chronic back pain.  Moreover, 
she reported that, at that time, she could see that he had 
problems with his back.  Next, she reported that the veteran, 
because of his need for a job, did not report his back 
problems to his employer.  However, because that job entailed 
shoveling metals into a furnace, his back problem became 
worse shortly after taking the job.  She stated that because 
of their continued need for money, the veteran neither 
complained of the problem nor sought medical attention.  She 
reported that she did not know the veteran at that time he 
injured his back.  In addition, she testified that in 1961 
the veteran's mother (know deceased) and a Dr. Puckett, as 
well as herself, wrote VA and verified that the veteran had a 
current back problem and that it was due to his military 
service.  Lastly, she testified that all of her and the 
veteran's attempts to obtain statements from men who had 
served with the veteran had met with failure.

In 1999, the veteran submitted statements reasserting the 
contentions made during his March 2000 Board video hearing.  
In these statements, the veteran claimed he had a back 
disorder that was incurred while in military service.  He 
also stated that he had submitted new and material evidence 
to reopen his claim of service connection.  The veteran made 
the same contentions in correspondence dated in September 
2003 and May 2004.

In his March 2003 letter, Dr. Bash reported that he had 
reviewed the veteran's medical records, which records 
included service medical records and post service medical 
records, for the purpose of providing a medical opinion 
concerning the veteran's "spine problems" and concluded that 
it was his ". . . opinion that this patient's in- service 
spine injury caused him to develop his current lumbar 
degenerative disc/facet disease and associated neurological 
problems."

The Board received an undated letter in April 2003 from the 
veteran's sister, with a waiver of initial review by the 
agency of original jurisdiction.  The veteran's sister stated 
that she was a registered nurse.  She stated that prior to 
the veteran's enlistment in 1949, she did not note or hear 
him complain of any back problems.  After he returned from 
service, she did hear him complain that his back hurt.  This 
occurred during her occasional visits with him.  She was 
living out of state at that time.  In 1963, she moved to West 
Virginia and was able to see the veteran more frequently.  
She observed that he complained more often of back pain.  She 
moved to Texas in 2000.  At this time, the veteran complained 
of back pain every time she saw him.  

In the report of an August 2003 VA psychiatric examination, 
Dr. Faheem noted that he had reviewed the veteran's claims 
file.  He stated that the veteran now had depression as a 
result of a back problem and a hearing problem he developed 
while on active duty.  




ii. Application to Reopen the Claim for
Service Connection for a Back Disability

The Board finds that the October 1992 statement submitted by 
the veteran is an exact copy of evidence that was of record 
at the time of the 1996 final Board decision.  Thus, it is 
not new evidence to reopen the veteran's claim of service 
connection for a back disorder.

The Board finds that the September 1998 statement from Dr. 
Faheem, the March 2003 letter from Dr. Bash and the August 
2003 medical opinion from Dr. Faheem are not new evidence.  
The statements are not new because they are cumulative of 
evidence previously of record in that they are of the same 
substance as a February 1961 letter from Dr. Puckett (which 
was previously of record at the time of the final 1996 Board 
decision).  It is clear that the September 1998 statement 
from Dr. Faheem, the March 2003 letter from Dr. Bash, and the 
August 2003 medical opinion from Dr. Faheem are simply 
recitation of the lay history reported by the veteran, even 
though Dr. Bash and Dr. Faheem each reported having reviewed 
the veteran's service medical records.  The Board reaches 
this conclusion because the actual evidence from service does 
not show either evidence of a back injury while in military 
service or an evidence of a chronic back disorder while in 
military service.  Therefore, because these opinions are 
based on an inaccurate factual premise, they have no 
probative value.  Lee v. Brown, 10 Vet. App. 336 (1997); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  A mere recitation 
of a veteran's lay history cannot constitute material 
evidence to reopen the veteran's claim for service 
connection.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board finds that the additional statements submitted in 
1999, the March 2000 hearing testimony and the veteran's 
statements dated in September 2003 and May 2004 are not new 
evidence to reopen the veteran's claim of service connection 
for a back disorder.  The veteran's additional written 
statements and the 2000 hearing testimony are reiterations of 
his previously considered assertions, and as such are not new 
evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Moreover, his assertions that he has a back disorder which 
had its onset in service is not new evidence to reopen the 
claim because, as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Similarly, the veteran's wife's testimony cannot act as new 
evidence.  While the Board acknowledges that lay witnesses 
are competent under the law to describe symptoms they have 
seen or experienced (see King v. Brown, 5 Vet. App. 19, 21 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991)), she 
conceded that she first met the veteran after his separation 
from military service.  Therefore, her testimony as to the 
veteran's alleged in-service back problems is once again a 
mere recitation of the history provided by the veteran.

The Board finds that the undated statement from the veteran's 
sister, received in April 2003, fails to constitute new and 
material evidence to reopen the claim for service connection 
for a back disability.  The veteran's sister states that she 
heard him complain about his back after he returned from 
service but had never heard him voice such complaints prior 
to his entry into service, thereby suggesting that he had 
back problems during service.  This statement cannot be 
considered new or material evidence to reopen the claim of 
service connection.  This statement is cumulative of other 
statements of record indicating that the veteran's current 
back disability is realated to service.  This assertion was 
rejected ast the time of the November 1996 Board decision and 
as, such cannot be considered new evidence.  Additionally, to 
the extent that the veteran's sister is submitting a medical 
statement in her capacity as a registered nurse, the Board 
finds her statement not to be new.  In this regard, it 
appears that her statement was based on an inaccurate factual 
premise that the veteran had a back disability/problems in 
servie.  As previously noted, the veteran's service medical 
records are negative for any complaints or diagnosis of a 
back disorder.  Service medical records shows that his spine 
was normal.  Furthermore, at the time of the November 1996 
Board decision, a medical statement from a phyisican was 
rejected on the basis that his opinion was based on the 
inaccurate factual premise that the veteran had back problems 
in service.  Given such, the Board cannot find the veteran's 
sister statement to be new evidence.

Given the above, the Board concludes that new evidence has 
not been submitted to reopen the claim for service connection 
for a back disorder.  Thus, the November 1996 Board decision 
remains final as to this issue.

Lastly, the Board notes that the RO applied the "materiality" 
test adopted by the Court in the case of Colvin, supra, in 
adjudicating the veteran's applications to reopen.  See April 
1999 RO decision and June 1999 statement of the case. 
However, the Court in Vargas-Gonzalez v. West, 12 Vet. App. 
63 (1998), stated as follows:

[t]he Federal Circuit in Hodge dealt with 
the test for determining whether newly 
presented evidence is material, but not 
with the test for determining whether 
such evidence is new, for purposes of 
reopening previously and finally 
disallowed claims.  Hodge, 155 F.3d at 
1360 . . .  More specifically, the 
Federal Circuit clearly implied in Hodge 
that a decision concerning the 
materiality of evidence submitted to 
reopen follows, and is separate from, a 
decision as to whether the evidence is 
new.  Hodge, 155 F.3d at 1360 . . .  
Where, as in this case, the Board has 
determined that newly presented evidence 
is cumulative of previously considered 
evidence and thus is not "new" for 
purposes of reopening a claim, that 
should end the Board's analysis of 
whether the evidence is "new and 
material".  See Smith (Russell) v. West, 
__ Vet. App. __, __, No. 95-638, slip op. 
at 5 (April 7, 1999).

Therefore, because the Board has found that the veteran has 
failed to submit new evidence to reopen his claim of service 
connection for a back disorder, a remand is 



	(CONTINUED ON NEXT PAGE)


not required to avoid prejudice to the veteran.  38 C.F.R. § 
19.29 (2007); Vargas-Gonzalez, supra; Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).


ORDER

New and material evidence having not been submitted to reopen 
a claim of service connection for a back disorder, the appeal 
is denied.



____________________________________________
K. OSBORNE  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


